DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims
	Claims 1-10 are currently pending. This is the first office action on the merits of the claims. Non-elected claims 1- 5 are withdrawn from consideration because they do not encompass the elected subject matter. Claims 6- 10 are currently under consideration.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on Nov. 4, 2022 is acknowledged.  In the restriction/ election requirement mailed Oct. 7, 2021, applicant was required to make a species election. Applicant did not make a species election.  
Upon further consideration: SEQ ID NO: 1 (claim 9) comprises SEQ ID NO: 2 (claim 8). SEQ ID NO: 2 reads on SEQ ID NO: 5, which is not patently distinct from SEQ ID NOs: 6- 75, in view of the prior art. 	Further, the species of claim 10 (SEQ ID NOs: 6- 75) are written in the alternative. As such, a species election was not found necessary to reject all claims of elected Group II over a method comprising administration of either SEQ ID NO: 1 or SEQ ID NO: 2. Therefore, the species election is withdrawn.

Information Disclosure Statement
No IDS has been provided by applicant. Applicant is reminded of his/her duty to disclose patents and publications relevant to the patentability of the instant claims. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Specifically, the “/” between amino acid residues 6 (serine-93 of PEDF) and 11 (isoleucine-103 of PEDF) of SEQ ID NO: 5 could be interpreted as “and” or as “and/ or” or as “or”. Thus, the language is indefinite. In addition, it is unclear how residues glutamine-98 and isoleucine-103 can be both present in a specific order within the sequence (as required of independent claim 6) and optionally substituted or displaced due to an added residue (as implied by the various interpretations of claim 7). Further, SEQ ID NO: 5 of the sequence listing enables any naturally occurring amino acid in both positions 6 and 11. Finally, the “X” variable of SEQ ID NO: 5 is not defined in the claim.  Therefore, claim 7 is rejected as indefinite.
For the compact prosecution: claim 7 is interpreted as intending possible amino acid substitutions in positions 6 and 11 of SEQ ID NO: 5 of the sequence listing filed Nov. 4, 2020. 

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6- 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TSAO (WO 2014/023007, Pub. Feb. 13, 2014).
	Regarding claims 6- 9, Tsao claims a method of treating tendon damage in a subject in need thereof comprising administering a composition comprising amino acids 78-121 of PEDF, and having at least 80% sequence identity to SEQ ID NO: 1 (comprises instant SEQ ID NOs: 1 and 2). ([0060]; [0069]; claim 1) In addition, the peptide must have 90% sequence identity with residues 11-30 (93- 112 of PEDF) of SEQ ID NO: 1, SEQ ID NO: 6 (comprises instant SEQ ID NO: 2, which also meets the limitations of instant SEQ ID NOs: 6, 8, 10- 31, 33-) ([0060]; claim 1, 2, and 9). Tsao discloses SEQ ID NO: 3 (comprised by SEQ ID NO: 1, and having 100% sequence identity and length to instant SEQ ID NO: 1).  
	Regarding claim 10, Tsao teaches variants and conservative amino acid substitutions, with a minimal requirement that the amino acid sequence comprises amino acids 11- 14 of SEQ ID NO: 1 (serine-93, leucine-94, glycine-95, and alanine-96 of PEDF). ([0060]; [0078]; claims 1, 2, and 9- 10). Thus, the disclosure anticipates the method of claim 10 regarding SEQ ID NOs: 6- 75.
	Thus, the disclosure of TSAO anticipates the methods of claims 6- 10.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
	Claims 6- 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 5 of U.S. Patent No. US 9,884,012 (‘012).
	Regarding claim 6- 9, claim 1 of ‘012 recites: A method for promoting tendon regeneration in a subject suffering from tendon tissue damage comprising: administering an effective amount of a synthetic peptide to the subject at a site in need of treatment, wherein the synthetic peptide consists of an amino acid sequence having 20-39 amino acid residues in length, wherein the amino acid sequence at least includes a sequence selected from the group consisting of SEQ ID NOs: 1 (comprising instant SEQ ID NO: 1) and 6 (comprising  instant SEQ ID NO: 2, which reads on instant SEQ ID NO: 5).
	Regarding claim 10, claims 4 and 5 of ‘012 disclose a composition, wherein the amino acid sequence comprises amino acids 11- 14 of SEQ ID NO: 1 (serine-93, leucine-94, glycine-95, and alanine-96 of PEDF). Thus, the method of administering a composition comprising SEQ ID NOs: 6, 8, and 10- 75 are obvious variations of claims 4 and 5.
Therefore, the differences in the prior art (% sequence identity, and at least a single required amino acid substitution) were encompassed in known variations. The rationale would have been the predictable use of prior art elements according to their established functions. KSR 550 U.S. at 417.
For these reasons, the instant claims do not recite any new element or new function or unpredictable result, and the examiner invites the applicant to provide evidence demonstrating the novel or unobvious difference between the claimed limitations and those used in the prior art, as mere argument cannot take the place of evidence lacking in the record. Estee Lauder Inc. v. L'Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997).

Conclusion

Summary of Claims: claims 6- 10 are rejected. No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658